Citation Nr: 0207655	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  98-13 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a right ankle avulsion fracture, 
medial malleolus, for the period September 23, 1997, to 
February 16, 2000.  

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a right ankle avulsion fracture, 
medial malleolus, for the period beginning February 17, 2000.  

3.  Entitlement to an initial compensable disability rating 
for residuals of a compression fracture at T8-T9 and L4, for 
the period September 23, 1997, to February 16, 2000.  

4.  Entitlement to a disability rating in excess of 20 
percent for residuals of a compression fracture at T8-T9 and 
L4, for the period from February 17, 2000.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to June 1990.  

The current appeal arose from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  

The RO granted entitlement to service connection for 
residuals of a compression fracture of T8-T9, and L4, with 
assignment of a noncompensable evaluation, and for residuals 
of an avulsion fracture of the right ankle, medial malleolus, 
with assignment of a 10 percent evaluation, effective from 
September 23, 1997, the date of receipt of his claim for 
compensation benefits.  

In March 2001 the Board remanded the claims for further 
development and additional adjudicative actions

In March 2001 the RO granted entitlement to an increased 
evaluation of 20 percent respectively for the right ankle and 
low back disabilities both effective February 17, 2000.


The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  From September 23, 1997, to February 16, 2000, the right 
ankle disability was productive of not more than moderate 
limitation of motion with no additional functional loss due 
to pain or other pathology.  

2.  From February 17, 2000, the right ankle disability has 
been productive of marked limitation of motion.  

3.  From September 23, 1997, to February 16, 2000, residuals 
of a compression fracture at T8-T9 and L4 were productive of 
not more than slight limitation of motion or additional 
functional loss due to pain or other pathology.  

4.  From February 17, 2000, residuals of the low back 
disability have been productive of not more than moderate 
limitation of motion or additional functional loss due to 
pain or other pathology.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals of a right ankle avulsion fracture, 
medial malleolus, from September 23, 1997, to February 16, 
2000, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5271 (2001).  

2.  The criteria a rating in excess of 20 percent for 
residuals of a right ankle avulsion fracture, medial 
malleolus, from February 17, 2000, have not been met.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.71a, DC 5271.  

3.  The criteria for an initial compensable rating for 
residuals of a compression fracture at T8-T9 and L4, from 
September 23, 1997, to February 16, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.71a, DC 5285, 5291 (2001).  

4.  The criteria for a rating in excess of 20 percent for 
residuals of a compression fracture at T8-T9 and L4, from 
February 17, 2000, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5285, 
5292.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records (SMRs) show that the veteran fell off 
a building in December 1986 during a military exercise 
incurring these injuries.  

The veteran's initial claim for the disabilities at issue was 
filed on September 23, 1997.  

Postservice VA examination in October 1997 reveals that the 
veteran reported a history of having fallen 15 feet in 
service in 1986 during maneuvers at which time he injured his 
back and fractured his right ankle.  Since that time he had 
had intermittent chronic discomfort in the right ankle, 
especially when standing for long periods of time or when 
walking long distances.  He indicated that he worked as a 
doorman at a hotel.  This job required him to be on his feet 
for long periods of time as he worded 7 hours per day, 5 or 6 
days per week.  He also reported intermittent chronic low 
back pain discomfort for which he often took Motrin.  

Physical examination showed that the veteran's gait was 
essentially normal, although he walked with a slight limp.  
There was no swelling or tenderness in the right ankle, and 
peripheral pulses were normal.  Range of motion of the right 
ankle was to 15 degrees on lateral rotation, bilaterally.  

Dorsiflexion was to 15 degrees and plantar flexion was to 10 
degrees.  There was some discomfort at the extremes ankle 
movements.  A right ankle X-ray was interpreted as showing an 
old fracture of the medial malleolus, healed with a slight 
deformity.  

Physical examination of the back showed that the veteran was 
able to sit up and flex his back to 90 degrees and come 
within 3 to 4 inches of touching his toes.  Lasegue's sign 
was negative bilaterally.  Straight leg rasing was 
accomplished to 80 degrees bilaterally without pain.  X-ray 
of the lumbar spine was interpreted as normal.  The 
impression following X-ray of the thoracic spine was slightly 
dextroscoliotic thoracic spine, otherwise normal.  

In 1998 and 1999 statements the veteran and his 
representative maintained that the disabilities were much 
more incapacitating than reflected by the findings assigned.  
The veteran complained that he experienced swelling and pain 
in his right ankle after work.  He also reported that by the 
end of the day he favored his left leg due to his right ankle 
disability.  He reported that he experienced intermittent 
chronic low back pain which interfered with his employment 
because he was required to lift heavy objects and sit in 
traffic as a limousine driver.  Additionally, he said that he 
quit his last job as a doorman due to his symptoms.  

In June 1999 the Board remanded the claim to the RO for 
additional evidentiary development to include a 
contemporaneous special orthopedic examination.  

VA conducted the requested special orthopedic examination on 
February 17, 2000.  The veteran indicated at that time that 
he continued to work as a limousine driver, but only 30 hours 
per week because of his inability to stand for long periods 
of time as he experienced pain in his ankle and back.  His 
pain was increased with repetitive lifting especially with 
luggage and prolonged sitting.  He denied any radiation of 
the pain to the legs.  He also denied any numbness.  

Physical examination showed that there was a slight 
dextrokyphosis at the T12 area.  His gait was slightly 
antalgic with a limp on the right.  The back showed forward 
flexion of 60/95 with visible and palpable spasm.  Right and 
left rotation was to 20/35.  Right and left bending was 
20/40.  Extension was 10/35, and straight leg raising was 
positive at 75 degrees bilaterally.  There was a positive 
flexion, abduction, external rotation maneuver on the right.  
Manual muscle testing of both upper and lower extremities was 
normal.  Sensory evaluation was also intact to pinprick and 
light touch.  Deep tendon reflexes were graded plus one 
elicited with the thoracic maneuver.  There were negative 
Babinski's signs on both lower extremities.  

The right ankle did not show any evidence of swelling or 
deformity.  Ankle dorsiflexion was 8/20.  Plantar flexion was 
25/45.  Eversion was 5/10.  Eversion was 10/20.  The left 
ankle had full range of motion.  The veteran, however, had 
difficulty on walking on his heels and his toes because of 
the discomfort of the right ankle.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must 
be considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2001).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2001); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

In Fenderson, the CAVC also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
In Meeks v West, 12 Vet. App. 352 (1999), the CAVC reaffirmed 
the staged ratings principle of Fenderson and specifically 
found that 38 U.S.C.A. § 5110 (West 1991) and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found in that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2001).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, impairment of 
the tibia and fibula manifested by malunion and involving 
slight knee or ankle disability, warrants a 10 percent 
evaluation.  If impairment of the tibia and fibula is 
manifested by malunion with moderate knee or ankle 
disability, a 20 percent evaluation is assigned.  When 
impairment of the tibia and fibula is manifested by malunion 
with marked knee or ankle disability, a 30 percent evaluation 
is assigned.  Nonunion, with loose motion requiring a brace, 
is assigned a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 
5262.

Limitation of ankle motion is evaluated under 38 C.F.R. § 
4.71a, DC 5271, providing for a 10 percent evaluation where 
there is moderate limitation of motion and a maximum 20 
percent evaluation where limitation of ankle motion is 
marked.  The normal ranges of ankle motion are from zero to 
20 degrees dorsiflexion and zero to 45 degrees plantar 
flexion.  38 C.F.R. Part 4, Plate II (2001).

DC 5270 provides that ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity warrants a 40 percent evaluation; 
ankylosis of the ankle in plantar flexion, between 30 degrees 
and 40 degrees, or in dorsiflexion, between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankle ankylosis in 
plantar flexion, less than 30 degrees warrants a 20 percent 
evaluation.  

A 100 percent evaluation may be assigned for residuals of a 
vertebral fracture with cord involvement, bedridden, or 
requiring long leg braces.  Special monthly compensation is 
to be considered with lesser involvements, and a rating is to 
be assigned for limited motion, nerve paralysis.  Residuals 
of a fracture of a vertebra, without cord involvement; but 
with abnormal mobility requiring neck brace (jury mast), 
warrant a 60 percent rating.  

In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  Note:  Both under ankylosis and 
limited motion, ratings should not be assigned for more than 
one segment by reason of involvement of only the first or 
last vertebrae of an adjacent segment.  38 C.F.R. §  4.71a, 
DC 5285 (2001).  

DC 5292 provides that severe limitation of motion of the 
lumbar spine warrants a 40 percent rating.  Moderate 
limitation warrants a 20 percent rating and slight limitation 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5292 
(2001).  

DC 5291 provides that severe or moderate limitation of motion 
of the dorsal spine warrants a 10 percent rating.  Slight 
limitation warrants a noncompensable rating.  38 C.F.R. 
§ 4.71a, DC 5291 (2001).  

DC 5286 provides that complete bony fixation (ankylosis) of 
the spine: unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type) warrants a 100 
percent evaluation.  A favorable angle warrants a 60 percent 
evaluation.  

DC 5288 provides that ankylosis of the dorsal spine, 
unfavorable, warrants a 30 percent evaluation.  Favorable 
ankylosis warrants a 20 percent evaluation.  

DC 5289 provides that ankylosis of the lumbar spine, 
unfavorable, warrants a 50 percent evaluation.  Favorable 
ankylosis warrants a 40 percent evaluation.  

In general, all disabilities including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations' under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The CAVC has 
held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  


This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca, supra.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45. (2001).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  

The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2001).

Degenerative arthritis established as x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion a 10 percent rating is assigned where 
there is x-ray evidence of involvement of two or more major 
joints, or two or more minor joint groups; and a 20 percent 
evaluation is assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, DC 5003.

Traumatic arthritis, DC 5010, is evaluated under the same 
rating criteria as degenerative arthritis under DC 5003.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all of the evidence and 
material of record in an appropriate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, and the benefit of the 
doubt doctrine in resolving each issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claims.  That is, he was provided with notice of the 
regulations pertaining to the disabilities at issue, a 
rationale of the denials, and he was notified of his 
appellate rights.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claims.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).
In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO of his claim under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


A Right Ankle Disability

The Board has reviewed the record and notes that the 
veteran's right ankle disability has been consistently 
manifested by complaints of intermittent chronic discomfort 
in the right ankle and discomfort at the extremes of range of 
motion.  At the time of examination in October 1997, there 
was only slight limitation of right ankle motion with some 
discomfort at the extremes of ankle movement.  Additional 
functional loss shown by pain or swelling was not indicated.  

The above examination report is the primary competent medical 
evidence of record for the period from September 23, 1997, to 
February 16, 2000, as relevant to the veteran's right ankle.  
The Board has considered application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in conjunction with the veteran's credible 
history of additional functional loss during periods of 
flare-ups and on use and finds that his resulting motion 
limitation is most accurately represented by a 10 percent 
rating, as only slight impairment in right ankle motion is 
demonstrated with x-ray studies negative for arthritis, for 
the appeal period prior to February 17, 2000.  See 38 C.F.R. 
§ 4.71a, DC 5271.  

The evidence does reflect an increased deficit in range of 
motion of the right ankle at the time of examination on 
February 17, 2000.  This increased severity in limitation of 
right ankle motion resulted in the RO's decision to increase 
the 10 percent disability evaluation to 20 percent pursuant 
to DC 5271 as the limitation was considered marked rather 
than moderate.  The Board agrees.  Dorsiflexion had decreased 
from 15 degrees out of 20 degrees at the time of the October 
1997 evaluation to 8 degrees out of 20 degrees at the time of 
the February 2000 evaluation.  

The Board notes that consideration of functional loss due to 
pain is not required when the current rating is the maximum 
disability rating available for limitation of motion.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The maximum rating available under the Schedule for right 
ankle motion limitation is 20 percent.  Such is the highest 
rating available based on ankle disability absent evidence of 
ankylosis.  See 38 C.F.R. § 4.71a, DC 5270 (2001); Shipwash 
v. Brown, 8 Vet. App. 218, 221 (1995) [citing DORLAND"S 
IILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91] 
(ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure).  The 
competent evidence is this case clearly shows the veteran's 
right ankle is not ankylosed in either a favorable or 
unfavorable position.  Additionally, as impairment of the 
tibia and fibula manifested by malunion and involving the 
knee or ankle is not demonstrated at any time during the 
periods in question, DC 5262 is not for application and 
cannot provide a basis for a schedular rating assignment in 
excess of 10 percent for the period September 23, 1997 to 
February 16, 2000, or in excess of 20 percent for the period 
beginning February 17, 2000.  

There is no schedular basis for assignment of more than the 
currently assigned 20 percent rating for the veteran's right 
ankle disorder in so far as the veteran is not shown to have 
unfavorable ankylosis of the ankle, or to have involvement of 
the tibia and fibula warranting assignment of more than a 20 
percent rating under the ankle codes.  See 38 C.F.R. § 4.71a, 
DCs 5262, 5270, 5271 (2001).  

In making the above decision, the Board has given 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4 (2001), whether or not 
they were raised by the veteran, as required by Schafrath, 
supra.  However, the Board finds no basis upon which to 
assign a disability evaluation higher than the 20 percent 
rating assigned by the RO effective February 17, 2000.  The 
record is, in sum, negative for evidence of left ankle 
ankylosis, see 38 C.F.R. § 4.71a, DC 5270, 5272 (2001); 
symptomatic scarring resulting in distinct and separate 
functional loss, see 38 C.F.R. §§ 4.14, 4.118 (2001); left 
lower extremity shortening, see 38 C.F.R. § 4.71a, DC 5275; 
or, any neurologic impairment related to service-connected 
right ankle disability, see 38 C.F.R. § 4.124a (2001).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation for the right ankle disability during 
the rating periods in question.  See Gilbert, supra.


Thoracic/Lumbar Spine Disability

Prior to February 17, 2000, residuals of a compression 
fracture at T8-9 and L4 were evaluated as noncompensable 
under DCs 5285 and 5291 as no demonstrable deformity of the 
vertebra was shown, and as no significant limitation of 
motion of the dorsal spine was indicated at the time of 
examination in 1997.  Also, there were no residuals of the 
service incurred vertebral fracture meeting the criteria for 
a 60 or 100 percent evaluation under DC 5285.

The rating schedule has additional diagnostic codes that are 
applicable in the veteran's case.  For example, the Board 
notes that when the RO assigned a 20 
percent rating for the veteran's thoracic/lumbar spine 
disability, effective February 17, 2000, it was based on 
clinical findings made at an examination on that date.  

At that time, the veteran's lumbar spine showed decreased 
motion as evidenced by the ability to reach to within 3-4 
inches of his toes in 1997 which had decreased to forward 
flexion of only 65 degrees with visible and palpable spasm.  
As this indicates moderate limitation of motion, the RO chose 
to award a 20 percent evaluation from the date of this 
examination.  The Board agrees.  There is no evidence of 
vertebral fracture pursuant to DC 5285, and no evidence of 
ankylosis of the whole spine pursuant to DC 5286, or of only 
the lumbar spine pursuant to DC 5286.  

The Board finds that the veteran's thoracic/lumbar spine 
disability is most appropriately evaluated under DCs 5292 
which warrants a 20 percent evaluation as of examination on 
February 17, 2000, but not before.  As no significant 
limitation of motion was demonstrated until that time, a 
compensable rating was not appropriate prior to that date.  
Again, however, it is noted that an evaluation of a 
disability based on limitation of motion must include 
consideration of functional loss from such factors as more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  

In this case, objective examination in 1997 was essentially 
normal and insignificant limitation of motion of the back was 
shown.  X-ray of the lumbar spine was interpreted as normal, 
and X-ray of the thoracic spine showed only slight 
dextroscoliotic thoracic spine.  There was no significant 
limitation of forward flexion until examination in 2000, and 
no objective confirmation of muscle spasm was demonstrated 
until that time.  The Board finds that the evidence is 
convincing that clinical findings as of examination on 
February 17, 2000, warrant a 20 percent evaluation based on 
DC 5292 regarding limitation of the lumbar spine.  Prior to 
that date, however, clinical findings were minimal and a 
compensable rating was not warranted under any applicable 
DCs.  Further, there is no objective evidence subsequent to 
February 17, 2000, that warrants a rating in excess of 20 
percent.  Severe limitation of the lumbar spine is not 
demonstrated (DC 5292), and there is no ankylosis of the 
spine shown (DCs 5286, 5288, 5289).  

Additionally, it is not evidenced that the veteran's ranges 
of motion are significantly affected by complaints of 
discomfort or pain.  Accordingly, even considering the 
provisions of 38 C.F.R. §§ 4.40, 4.45, there is no probative 
medical evidence that indicates a "severe" range of motion 
under DC 5292.  

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the lumbosacral 
disability as well as the thoracic spine disability.  In this 
case, the low back disability at issue is primarily rated 
based on Diagnostic Code 5292 that specifically considers 
limitation of motion, particularly forward bending and loss 
of lateral motion.  

Alternatively, the thoracic spine disability is also 
evaluated under Code 5285.  DCs 5291 and 5292 contain the 
criteria for limitation of motion, and the veteran's thoracic 
spine disability was primarily rated under DC 5291 upon 
initial rating determination in January 1998.  

Currently, his disability is rated pursuant to DC 5292 
regarding limitation of lumbar spine motion.  As no 
demonstrable vertebral deformity is shown, to assign a 
separate rating for the veteran's back disorders under both 
Code 5285 and those expressly applied to limitation of motion 
(Codes 5291 and 5292) would violate the regulations 
prohibiting the pyramiding of various diagnoses of the same 
disability.  38 C.F.R. § 4.14 (2001); see also Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (a separate rating may be 
granted for a "distinct and separate" disability' that is, 
"when none of the symptomatology...is duplicative...or 
overlapping.").

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation for the back disability during the 
rating periods in question.  See Gilbert, supra.


Additional Considerations

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which increased evaluations are sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which increased 
compensation benefits are sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

Staged Ratings

As reported earlier, in Fenderson, supra, the CAVC discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Fenderson 
at 126-28.  

In Meeks v West, 12 Vet. App. 352 (1999), the CAVC reaffirmed 
the staged ratings principle of Fenderson and specifically 
found that 38 U.S.C.A. § 5110 (West 1991) and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.  Clearly, in this case, 
each of the disabilities at issue were assigned increased 
ratings as of the date that the increase was shown.  Thus, 
the "staged" ratings for separate periods based on the 
facts found during the appeal period as called for in 
Fenderson, supra, were noted and applied.  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a right ankle avulsion fracture, 
medial malleolus, from September 23, 1997, to February 16, 
2000, is denied.  

Entitlement to a disability rating in excess of 20 percent 
for residuals of a right ankle avulsion fracture, medial 
malleolus, from February 17, 2000, is denied.  

Entitlement to an initial compensable disability rating for 
residuals of a compression fracture at T8-T9 and L4, from 
September 23, 1997, to February 16, 2000, is denied.  

Entitlement to a disability rating in excess of 20 percent 
for residuals of a compression fracture at T8-T9 and L4, from 
February 17, 2000, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

